UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8072



In Re: ROY HORTON,

                                                         Petitioner.



        On Petition for Writ of Prohibition.    (CR-93-40)




                           No. 95-8074


In Re: ROY HORTON,

                                                         Petitioner.



        On Petition for Writ of Mandamus.     (CA-94-51-E)


Submitted:   December 14, 1995           Decided:   January 18, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Petitions denied by unpublished per curiam opinion.


Roy Horton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Roy Horton has filed petitions for a writ of prohibition and

a writ of mandamus seeking an order directing the district court to

transfer him back to state custody. A writ of prohibition should

not issue "unless it clearly appeals that the inferior court is

about to exceed its jurisdiction." Smith v. Whitney, 116 U.S. 167,
176 (1886). A writ of prohibition is a drastic remedy which should

be granted only where the petitioner's right to the requested re-

lief is indisputable. In re Vargas, 723 F.2d 1461, 1468 (10th Cir.

1983); In re Missouri, 664 F.2d 178, 180 (8th Cir. 1981). A writ of
prohibition should be granted only where the petitioner has no

other adequate means of relief, In re Banker's Trust Co., 775 F.2d
545, 547 (3d Cir. 1985), and may not be used as a substitute for

the normal appellate process. In re Missouri, 664 F.2d at 180.

Horton has failed to establish his right to such relief.

     Mandamus is a drastic remedy to be used only in extraordinary
circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402

(1976). Mandamus relief is only available when there are no other
means by which the relief sought could be granted, In re Beard, 811
F.2d 818, 826 (4th Cir. 1987), and may not be used as a substitute

for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979). The party seeking mandamus relief carries the heavy burden

of showing that he has "no other adequate means to attain the

relief he desires" and that his right to such relief is "clear and

indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35
(1980). Horton has not made such a showing. Accordingly, although

                                3
we grant Horton's applications to proceed in forma pauperis, we

deny his petitions for a writ of prohibition and a writ of manda-

mus. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                PETITIONS DENIED




                                4